Motion by appellant for reconsideration of his motion to dispense with printing, enlarge time and assign counsel. Motion granted, and order entered September 28, 1959, vacated. Upon reconsideration the original motion is granted. The appeal will he heard on the original papers (including the typed minutes) and on typewritten brief. The appellant is directed to file six copies of his typewritten brief and to serve one copy on the District Attorney. The appellant’s time to perfect the appeal is enlarged to the February 1961 Term. The appeal is ordered on the calendar for said term. Arnold Roseman, Esq., 405 Lexington Avenue, New York, N. Y., is assigned as counsel to prosecute the appeal. Nolan, P. J., Beldock, Christ, Pette and Brennan, JJ., concur.